Citation Nr: 0204732	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-49 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for thoracic kyphosis, Scheuermann's disease.

3.  Entitlement to an initial rating higher than 10 percent 
for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1989 to May 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1996 and later 
by the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).   

The veteran's representative has presented argument 
pertaining to a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  That issue, however, has not been developed or 
perfected for appellate review.  Accordingly, the Board 
refers that matter to the RO for any appropriate action.

Because the appeals for higher evaluations arises from the 
initial rating decisions which established service connection 
for the disabilities and assigned the initial disability 
evaluations, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issues have been characterized accordingly.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hearing loss in a decision of September 1992, and the 
veteran did not perfect an appeal. 

2.  The additional evidence presented since September 1992 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.

3.  The thoracic kyphosis, Scheuermann's disease is not 
productive of ankylosis.

4.  The peptic ulcer disease is no more than mild in degree, 
with recurring symptoms no more than once or twice a year.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of September 1992 which denied 
service connection for hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

2.  The additional evidence presented since September 1992 is 
not new and material, and the claim for service connection 
for hearing loss has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The criteria for an initial disability rating higher than 
10 percent for thoracic kyphosis, Scheuermann's disease are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5288, 5291 (2001).

4.  The criteria for an initial disability rating higher than 
10 percent for peptic ulcer disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Code 7305 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled with 
respect to the veteran's claims.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for reopening a claim and establishing 
entitlement to increased ratings have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All relevant evidence identified 
by the veteran was obtained and considered.  The claims file 
contains his service medical records.  The post-service 
treatment records have also been obtained.  The veteran has 
been afforded disability evaluation examinations by VA to 
assess the severity of his disabilities.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic neurological disorder, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection for hearing loss may only be granted if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The RO denied the veteran's claim for service connection for 
hearing loss in a decision of September 1992.  The veteran 
was notified by letter of that decision and of his right to 
file an appeal, but he did not do so and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records and 
the report of an audiological evaluation conducted by the VA 
in July 1992 which reflects that pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
10
20
15
LEFT

30
5
25
20

The average loss on the right side was 16, and the average on 
the left side was 20.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear.

In the decision of September 1992, the RO concluded that 
there was no basis for granting service connection for 
hearing loss because the veteran's hearing was within normal 
limits by VA standards. 

The veteran requested that his claim be reopened in March 
1995, but that request was denied by the RO and the veteran 
perfected this appeal.  The veteran contends that the RO made 
a mistake by failing to reopen and grant his claim for 
service connection for hearing loss.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
September 1992, decision includes the report of an authorized 
audiological evaluation conducted by the VA in May 1995 which 
shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
0
5
5
5

The average on the right side was 6 decibels, and the average 
on the left side was 4 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 in the left ear.  A separate audio-ear disease 
examination report shows that the examiner characterized the 
veteran's hearing as being essentially normal in both ears.  

VA medical treatment records have been obtained, but do not 
contain any audiological testing reports. 

The veteran has presented additional copies of service 
medical records showing the findings on audiological 
evaluations conducted during service.  The Board notes that 
these are duplicate copies of records which were considered 
at the time of the September 1992 decision.  Moreover, the 
records do not reflect a current disability as they are many 
years old.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

The additional evidence includes testimony given by the 
veteran during a hearing held at the RO in October 1996.  He 
stated that he was exposed to loud noises from artillery 
while he was in service, and he believed that this caused him 
to develop hearing loss.  He reported having difficulty 
understanding other people when talking in crowded areas.  

Finally, the additional evidence includes the report of an 
authorized audiological evaluation conducted in July 2001 
which shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
20
15
15
20
15

The average loss was 15 decibels on the right and 16 on the 
left.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and of 100 percent in the 
left ear.

The Board finds that the additional evidence still does not 
include any competent medical evidence to show that the 
veteran currently has hearing loss which is severe enough to 
be considered to be a hearing loss disability for which 
service connection may be granted under 38 C.F.R. § 3.385.  
The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.  For the foregoing reasons, the Board 
finds that the additional evidence presented since September 
1992 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss.  Accordingly, the decision of 
September 1992 which denied service connection for hearing 
loss remains final.

II.  Entitlement To An Initial Rating Higher Than 10 Percent 
For Thoracic Kyphosis, Scheuermann's Disease.

The veteran also contends that he is entitled to a rating 
higher than 10 percent for his thoracic kyphosis, 
Scheuermann's disease.  He asserts that the disorder causes 
severe pain which is disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The veteran's disability may be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, a noncompensable 
rating is warranted when there is slight limitation of motion 
of the dorsal spine.  A 10 percent rating is warranted for 
moderate or severe limitation of motion.  A 20 percent rating 
may be assigned under Diagnostic Code 5288 if there is 
favorable ankylosis of the thoracic spine.  A 30 percent 
rating may be assigned if there is unfavorable ankylosis.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
service-connected thoracic spine disorder.  The veteran's 
service medical records include a service medical board 
report dated in March 1992 which shows that the veteran 
developed upper back pain while deployed in Saudi Arabia in 
January 1991.  He stated that the pain began when he lifted 
heavy equipment and had to wear his field gear, dug fighting 
positions, etc.  Since then, the pain had gotten 
progressively worse.  He had been treated with physical 
therapy for several months without any improvement and had 
been on multiple nonsteroidal anti-inflammatory medications 
without improvement.  Following examination, the diagnosis 
was thoracic kyphosis, compatible with Scheuermann's 
kyphosis.  It was concluded that the kyphosis was more than 
moderate, and was interfering with function.  It was further 
stated that the disorder existed prior to service, but was 
service aggravated.

The veteran applied for disability compensation with the VA 
in May 1992.  An X-ray of the veteran's thoracic spine taken 
in July 1992 by the VA was interpreted as showing apparent 
old trauma with some wedging of the ninth dorsal vertebra.  
The rest of the vertebral bodies and intervertebral disc 
spaces were all preserved.  The report of a general medical 
examination conducted in July 1992 shows that the diagnoses 
included kyphosis of the dorsal spine associated with pain 
secondary to wedging of the vertebral bodies.  

The RO initially denied service connection for the thoracic 
spine disorder in a decision of September 1992.  However, the 
veteran reopened the claim in March 1995, and in a decision 
of September 2001, the RO granted service connection for 
thoracic kyphosis, Scheuermann's disease, and assigned a 10 
percent initial rating.  The veteran appeals that rating.

The evidence pertaining to the severity of the disorder 
includes the report of a general medical examination 
conducted by the VA in May 1995 which shows that examination 
revealed that the veteran had kyphosis of the spine.  He did 
not have any pain or tenderness in the back, and muscle spasm 
was not noted.  The range of motion of the spine was forward 
flexion to 50 degrees, backward extension to 20 degrees, 
lateral flexion to 45 degrees bilaterally, and rotation to 55 
degrees bilaterally.  The examiner noted that the limitation 
of the veteran's movements was partially due to the kyphosis 
and partially due to severe obesity.   

VA outpatient medical treatment records show that the veteran 
has occasionally reported complaints of back pain.  For 
example, a VA primary care assessment record dated in August 
1996 shows that the veteran had a history of chronic back 
pain.  

During a hearing held at the RO in October 1996, the veteran 
testified that the thoracic spine disorder limited motion in 
his back.  He said that he could not really get down and pick 
anything up.  He also said that he could not lift heavy 
objects for any length of time, and that he had a lot of pain 
in his back.  He said that he took Tylenol #3 to treat the 
pain.  

The report of an examination conducted for the VA in July 
2001 shows that the veteran reported that after deployment to 
Desert Storm he developed progressive back pain which 
continued to increase.  He said that he had daily pain which 
affected all aspects of his life.  X-ray studies in June 2001 
reportedly revealed arthritic changes in his back, including 
stenosis.  He reportedly had been under continuous treatment.  
The veteran said that he continued to experience pain in the 
low to mid back and it was associated with weakness, 
stiffness, fatigue, and lack of endurance.  He had stiffness 
when he got out of bed, and during the day he had increasing 
pain.  This limited his movements and made him weak.  The 
symptoms were described as being constant.  He denied any 
paresthesias associated with the back pain.  He took Tylenol 
#3 with poor response and without residual side effects.  He 
also took Robaxin with the same response without residual 
side effects.  

The examination report further shows that the examiner 
reviewed the veteran's medical records.  Regarding activities 
of daily living, it was noted that the veteran could brush 
his teeth, dress himself, and take a shower.  He was able to 
cook, walk, and vacuum.  He could also drive a car, but did 
not do grocery shopping.  He was able to take out trash cans, 
but was unable to push a lawnmower or climb stairs.  He could 
not lift or push objects weighing more than 20 pounds.  He 
could walk limited distances.  He had difficulty bending 
over.  He had been working as a licensed vocational nurse and 
had been employed for seven years.  

On physical examination, the veteran was well developed, well 
nourished, and in no apparent distress.  He was 73 inches 
tall and weighed 304 pounds.  His posture was mildly stooping 
due to evidence of thoraco-kyphosis.  He walked with a normal 
gait into the examining room.  His gait was not unsteady or 
unpredictable.  He did not require an assistive aid.  He did 
not have limited functioning in standing or walking.  
Examination of the thoracic spine revealed evidence of 
moderate kyphosis.  There was no evidence of painful motion.  
There was no evidence of muscle spasm or tenderness.  On 
examination of the lumbar spine, the range of motion was 
painful in all directions.  There was evidence of mild 
paraspinal muscle spasms.  No evidence of tenderness or 
weakness was noted.  Straight leg raising was negative at 60 
degrees bilaterally.  On neurologic examination, motor 
strength was 5/5 in the upper and lower extremities.  There 
was no evidence of muscle atrophy.  Sensation was intact in 
the upper and lower extremities.  Reflexes were 2+ in the 
biceps, triceps, knees, and ankles.  A thoracic spine X-ray 
demonstrated no abnormality.  The diagnoses included (1) 
Scheuermann's disease and (2) moderate thoraco-kyphosis.  

The report of an X-ray of the veteran's spine taken in July 
2001 shows that the thoracic spine showed no evidence of 
compression or other fracture.  The pedicles were intact, and 
the intervertebral spaces were not significantly compromised.  

The report of an MRI of the veteran's spine performed in 
January 2002 shows that the diagnoses were (1) mild anterior 
endplate spurring at T12-L1 and L1-2 disc levels; and (2) 
normal to minimal L4-5 posterior disc bulge with slight 
flattening of the thecal sac and normal hydration signal of 
the disc.  The examination was otherwise essentially normal.  

After reviewing all of the evidence which is of record, the 
Board finds that there is no evidence of ankylosis, either 
favorable or unfavorable, as is contemplated for a rating of 
20 percent or higher under Diagnostic Code 5288.  Although 
the thoracic spine disorder is manifested by pain and 
discomfort, the Board finds that the pain is adequately 
reflected in the current rating.  The Board also notes that 
symptoms originating from the veteran's lumbosacral spine are 
considered to be nonservice-connected and may not be used as 
a basis for assigning a higher rating for the service-
connected thoracic spine disorder.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  The 
Board also finds that the thoracic spine disorder has not 
resulted in demonstrable deformity of a vertebral body so as 
to warrant an extra 10 percent under diagnostic code 5285.  
In this regard, the Board notes that Diagnostic Code 5285 is 
for rating residuals of fracture of the vertebra, and there 
is no indication that the veteran has ever sustained a 
fracture.  Furthermore, the X-rays from during the relevant 
period of time, 1995 to the present date, have not 
demonstrated the presence of deformity.  The most recent X-
ray in 2001 was interpreted as being normal.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 10 percent for thoracic 
kyphosis, Scheuermann's disease are not met.

III.  Entitlement To An Initial Rating Higher Than
 10 Percent For Peptic Ulcer Disease.

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 10 percent for his peptic ulcer 
disease.  The Board has considered the full history of the 
veteran's service-connected peptic ulcer disease.  The 
veteran's service medical records do not contain any 
diagnoses pertaining to peptic ulcer disease.  However, a 
medical opinion obtained by the VA in July 2001 was to the 
effect that nonsteroidal anti-inflammatory medications taken 
by the veteran for treatment of his service-connected 
thoracic spine disorder were reasonably shown to be related 
to the development of peptic ulcer disease.  Subsequently, in 
a decision of September 2001, the RO granted service 
connection for peptic ulcer disease and assigned a 10 percent 
initial rating effective from April 19, 1995.

An ulcer may be rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A 10 percent is warranted if the ulcer is mild in 
degree, with recurring symptoms once or twice a year.  A 20 
percent rating is warranted if the ulcer is moderate in 
degree, with recurring episodes of severe symptoms two or 
three times per year averaging 10 days in duration, or 
continuous moderate manifestations.

Experience has shown that the term ``peptic ulcer'' is not 
sufficiently specific for rating purposes. Manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions. In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110

VA outpatient medical treatment records include the report of 
an upper GI series performed in November 1994.  It was noted 
that the duodenal bulb had an appearance consistent with 
peptic ulcer disease.  

A VA operation report dated in March 1995 which shows that an 
esophago-gastroduodenoscopy (EGD) revealed (1) a duodenal 
ulcer, and (2) gastric erosions.  No gastric ulcer was 
identified.  No evidence of recent bleeding was seen in the 
ulcer.  A VA record dated later in March 1995 shows that the 
veteran was seen for a four week follow-up and reported 
minimal symptoms.  Another EGD was performed and was without 
evidence of ulcerations, or erosions.  The pylorus, duodenal 
bulb, and second portion of the duodenum were normal.  The 
impression was healed duodenal ulcer.  

The report of a general medical examination conducted by the 
VA in May 1995 shows that the veteran gave a history of being 
diagnosed with peptic ulcer disease in November 1994 by an 
upper GI series and again in March 1995 by endoscopy.  
Digestive system examination did not reveal any tenderness.  
There were no masses.  The pertinent diagnosis was peptic 
ulcer disease.  The examiner noted that it seemed to be 
stable at that time with no pain or tenderness of the abdomen 
noted.  

A VA primary care assessment record dated in April 1996 shows 
that the veteran's medications included Zantac and antacids.  
The assessment was GERD increased symptoms on Zantac.  

During a hearing held at the RO in October 1996, the veteran 
testified that he was currently taking Prilosec for treatment 
of his stomach problems to keep the acid down. 

The report of an examination conducted for the VA in July 
2001 shows that the veteran reported that he had severe 
epigastric pain and deep pain in the abdomen which was 
alleviated by Mylanta and Tums.  He said that he had one to 
two episodes of breakthrough pain approximately once a week.  
He took Prevacid, Imodium, Tums, and Mylanta with good 
response without residual side effects.  On examination of 
the abdomen, there was no evidence of tenderness, rebound, or 
guarding.  Bowel sounds were normoactive.  The pertinent 
diagnosis was peptic ulcer disease.  The examiner noted that 
the veteran had a documented history of duodenal ulcers with 
antral erosions, based on endoscopic procedures.  Healing had 
also been documented by repeat endoscopy. 

The Board notes that although the ulcer was present in March 
1995, it responded to treatment and healed within a month.  
Since then the veteran has controlled the disorder with 
medications with only rare flare-ups such as the symptoms 
noted in the treatment records of April 1996.  The most 
recent examination report in July 2001 did not contain any 
objective signs on examination that the ulcer was active.  
After considering all of the evidence of record, the Board 
finds that the manifestations of the ulcer are no more than 
mild in degree, with recurring symptoms no more than once or 
twice a year.  Accordingly, the Board concludes that the 
criteria for an initial disability rating higher than 10 
percent for a peptic ulcer disease are not met.

ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for hearing loss.  The 
claim remains denied.

2.  An initial rating higher than 10 percent for thoracic 
kyphosis, Scheuermann's disease, is denied.

3.  An initial rating higher than 10 percent for peptic ulcer 
disease is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

